DETAILED ACTION

This Office action is a reply to the amendment filed on 4/7/2021. Claims 1-16 are pending. No claims have been withdrawn or cancelled. New claim 16 has been added.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “the said plurality of wall elements” is objected to because the limitation appears to be intended to recite either “the plurality of wall elements” or “said plurality of wall elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16, the claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a 
Claim 1, the following limitations are indefinite because it is unclear what the limitations require: “wherein the first planking has a larger height than the first planking” (it is unclear how the first planking has a larger height than itself), “the first planking (22) coupled to at the floor side to a floor side connection element” (note that the coupling arrangement with respect to the floor side is unclear), “the width of said plurality of wall elements” (note that each of the wall elements is previously defined as having a width, but a width of the plurality of wall elements taken together as a whole is not previously defined), “jointly forming a partition wall” (it is unclear which claim elements are considered to “jointly” form the partition wall as claimed).
Claim 3, “an insulating layer” is indefinite because the limitation is previously recited in claim 1 and thus appears to be a double inclusion.
Claim 5, “the height of said wall elements” is indefinite because the limitation lacks proper antecedent basis. Although, the claims previously require each wall element having a height, the claims do not define a height of the wall elements as a whole.
	Claim 11, the claim recites elements from claim 1, including “said floor-side connection element”, “said ceiling-side connection element”, “the plurality of said wall elements”, “said plankings of said wall element” and “said connection strip”, but the claim is not dependent upon claim 1. Nevertheless, these limitations are indefinite because the limitations lack proper antecedent basis. Does applicant intend for claim 11 to be dependent upon claim 1?
Claim 13, “its position” is indefinite because it is unclear what the claim requires. 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 5755066).
Claim 1, Becker teaches a dry partition wall system (1) comprising:
a plurality of wall elements (318/320/321; col. 7, lines 60-67; col. 8, lines 1-23; Fig. 15A);
wherein each wall element comprising a first planking 321 and a second planking 320 in parallel separated by an insulating layer 318, each planking having a thickness, width, and height (Fig. 15A), wherein the first planking has a larger height than the first planking (321 has a larger height than 320; Fig. 15A), a first side edge (Fig. 15A), a second side edge (Fig. 15A), a ceiling side (Fig. 15A) having a ceiling connection 
wherein the said plurality of wall elements are retained on the floor-side connection element and the ceiling-side connection element jointly forming a partition wall (Fig. 15A).
Although, Becker does not depict in Fig. 15A the plurality of wall elements being arranged with the first side edge of a first wall element is aligned with the second side edge of a second wall element, Becker depicts this arrangement in Figs. 8 and 9. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the plurality of wall elements being arranged with the first side edge of a first wall element is aligned with the second side edge of a second wall element, with the reasonable expectation of connecting additional wall elements to form a longer structure, since the embodiments of Figs. 15A and 8 and 9 were treated as obvious variants of one another.
Claim 2, Becker further teaches wherein each of said wall elements further comprises, adjacently to said floor-side connection element (3), at least one load-bearing element 323, positionable relative to said plankings (Fig. 15A).

Claim 4, Becker further teaches wherein the connection strip is fastened to a locking retainer (326; Fig. 15A).
Claim 5, Becker further teaches wherein said plankings are connected by profiles (112; Fig. 8), extending over the height of said wall elements, minus an appropriate sliding buffer (104; Fig. 8).
Claim 6, Becker further teaches wherein at least two of said  wall elements are connected at their side edges via a tongue and groove joint (Figs. 8 and 9).
Claim 7, Becker further teaches wherein said floor-side connection element is designed as a U-shaped profile (Fig. 15A).
Claim 8, Becker further teaches wherein said plankings include at least one layer of plasterboard or plaster fiberboard (plasterboard; col. 3, lines 21-22).
Claim 10, Becker further teaches a wall-side connection element (139; Fig. 10) to connect a laterally outer one of the wall elements with a wall (140).
Claim 16, Becker further teaches wherein said profiles are C profiles (Figs. 8 and 9).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 5755066) in view of Weurman (US 20030115818).
Claim 9, Becker teaches all the limitations of claim 3 as above, but is silent as to the insulating layer including mineral wool. However, Weurman teaches a dry partition wall system comprising an insulation layer consisting of mineral wool [0025]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating mineral wool into the insulating layer with the reasonable expectation of further insulating the dry partition wall system using known materials.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 5755066) in view of FR 2679939 (‘FR ‘939’).
Claim 11, Becker teaches a method for installing a dry partition wall system, comprising:
a) installing said floor-side connection element and said ceiling-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A),
b) providing the plurality of said wall elements (see rejection of claim 1 in this instant Office action; Fig. 15A),
c) applying one of said wall element at said ceiling-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A),
d) erecting said wall element over said floor-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A), wherein said plankings of said wall element encompass said ceiling-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A), and wherein one of said plankings of said wall element gets into abutment with said floor-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A),
e) at least one further of said wall element (see Figs. 8 and 9), and
g) coupling said connection strip (see rejection of claim 1 in this instant Office action; Fig. 15A), wherein said plankings encompass said floor-side connection element (see rejection of claim 1 in this instant Office action; Fig. 15A).
Becker does not teach applying the one said wall element at said ceiling-side connection element in an inclined orientation, erecting said wall element over said floor-side connection element by tilting said wall element from the inclined orientation to an 
However, FR ‘939 teaches a method for installing a dry partition wall system comprising applying a wall element at a ceiling-side connection element in an inclined orientation (Fig. 4), erecting said wall element over said floor-side connection element by tilting said wall element from the inclined orientation to an upright orientation (Figs. 4-6), and repeating these steps to form a wall (Figs. 4-6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try applying the one said wall element at said ceiling-side connection element in an inclined orientation, erecting said wall element over said floor-side connection element by tilting said wall element from the inclined orientation to an upright orientation, and repeating steps c and d, with the reasonable expectation of using known assembly techniques to assemble the wall.
Claim 12, Becker further teaches wherein each of said wall elements are positioned in height after being erected (the wall elements are shown positioned in the erected state; Fig. 15A).  
	Claim 14, Becker further teaches wherein said connection strip is fastened to a locking retainer 326 and is arranged at said wall elements through said locking retainer (Fig. 15A).
Claim 15, Becker further teaches wherein said wall elements are connected at side edges via a tongue and groove joint (Figs. 8 and 9), wherein said wall elements, after being erected, is displaced laterally along said floor-side connection element (along 104; Figs. 8 and 9).  

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claim 13 was treated as being dependent on claims 12, which is dependent on 11, which appears to be intended to be dependent on claim 1.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. Applicant’s arguments are respectfully drawn to the claims as amended. The rejections set forth in this instant Office action have been modified from the previous Office action to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635